DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed September 22, 2022.  Claim 8 is canceled.  Claim 1 is amended.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 5, Applicant recites “the second light irradiator”.  However, in line 11, Applicant recites “the second light irradiation unit”.  Examiner presumes these two elements are the same element and that Applicant intended to recite “the second light irradiator” in line 11.  Appropriate correction and/or clarification is required.   
More importantly, in lines 11-12, Applicant recites that the second light irradiation light unit is “a low beam irradiator and/or a high beam irradiator” (emphasis added).  Applicant is not positively claiming that the second light irradiation light unit be both a low beam irradiator and a high beam irradiator, nor is Applicant positively claiming that the vehicle headlight device comprise both a low beam irradiator and a high beam irradiator.  The recitation in lines 11-12 only requires that the second light irradiation light unit be a low beam irradiator or a high beam irradiator, and generally only requires that the vehicle headlight device comprise either a low beam irradiator or a high beam irradiator.  However Applicant recites in lines 13-14 that the first light irradiator is arranged separately from “both the low beam light irradiator and the high beam irradiator” (emphasis added).  However, as noted, there is insufficient antecedent basis for both a low beam light irradiator and a high beam irradiator.  Moreover, it is unclear whether the second light irradiation unit is both the low beam high irradiator and the high beam irradiator, or just one of the low beam high irradiator and the high beam irradiator.  Accordingly, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 are rejected under this provision based at least one their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being Nakaya et al (US 2011/0235349).  
Regarding claim 1, as best understood by Examiner, Nakaya discloses a vehicle headlight device comprising: a first light irradiator 20R that irradiates light from a light source at a first magnification in a form of a first radiation pattern pR1-pR8 in which a bright region and a dark region are alternately repeated (see at least Figures 9A, 11A and 13 and paragraphs [0044], [0066] and [0070] which teach that the LED chips 22R1-22R8 within first light irradiator 20R can be individually controlled such the first radiation pattern pR1-pR8 produces bright and dark regions that are alternately repeated); and a second light irradiator 10R that irradiates light from a light source at a second magnification in a form of a second radiation pattern PR1-PR8 in which an entire region is a bright region (see at least Figures 9A, 11A and 13 and paragraphs [0044], [0066] and [0070] which teach that the LED chips 12R1-12R8 within second light irradiator 10R can be individually controlled such that the second radiation pattern PR1-PR8 produces an entire region that is a bright region), wherein directivity of the light radiated from the first light irradiator 20R overlaps with directivity of the light radiated from the second light irradiator 10R, and the first magnification is smaller than the second magnification, wherein the second light irradiator 10R is a low beam irradiator and/or a high beam irradiator of an own vehicle, and wherein the first light irradiator 20R is arranged separately from both the low beam light irradiator and the high beam light irradiator (see at least Figures 3-15 and paragraphs [0036]-[0081]).
Regarding claim 2, the first radiation pattern pR1-pR8 in Nakaya can be a stripe pattern in which the bright region and the dark region are arranged in parallel (again, see at least Figures 9A, 11A and 13 and paragraphs [0044], [0066] and [0070] which teach that the LED chips 22R1-22R8 within first light irradiator 20R can be individually controlled such the first radiation pattern pR1-pR8 is a stripe pattern in which the bright region and the dark region are arranged in parallel).  
Regarding claim 3, the first radiation pattern pR1-pR8 in Nakaya can be a grid-like pattern in which the bright region having a grid shape is formed in the dark region (Examiner submits the first radiation pattern pR1-pR8 in Nakaya can be controlled to form a “grid-like” pattern; again, see at least Figures 9A, 11A and 13 and paragraphs [0044], [0066] and [0070] which teach that the LED chips 22R1-22R8 within first light irradiator 20R can be individually controlled such the first radiation pattern pR1-pR8 is a “grid-like” pattern in which the bright region has a grid shape and is formed in the dark region).  
Regarding claim 4, the first radiation pattern pR1-pR8 in Nakaya can be a checkered pattern in which the bright region having a rectangular shape and the dark region having a rectangular shape are arranged in a checkered pattern (a checkered pattern can be formed horizontally only by alternating dark and bright regions; again, see at least Figures 9A, 11A and 13 and paragraphs [0044], [0066] and [0070] which teach that the LED chips 22R1-22R8 within first light irradiator 20R can be individually controlled such the first radiation pattern pR1-pR8 is a checkered pattern in which the bright region has a rectangular shape and the dark region has a rectangular shape arranged in a checkered pattern).  
Regarding claim 8, the second light irradiation unit 10R in Nakaya is a low beam irradiator and/or a high beam irradiator of an own vehicle (see at least Figures 9A-10A and paragraph [0041]).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.  As noted above, Applicant only claims that the second light irradiation unit be a low beam irradiator or a high beam irradiator, not both.  Nor does Applicant positively claim both a low beam irradiator and a high beam irradiator.  Nonetheless, the first light irradiator 20R in Nakaya is “arranged separately” from the second light irradiation unit 10R (see at least Figure 15; the first light irradiator 20R is clearly separate from and therefore arranged separately from the second light irradiation unit 10R).  Moreover, even though the claims do not positively recite both a low beam light irradiator and a high beam light irradiator in addition to the first light irradiator, Examiner submits that the first light irradiator 20R in Nakaya can be interpreted as separate from both a low beam light irradiator (for example the second light irradiator 10R can be designated as a low beam light irradiator) and a high beam irradiator (for example light source 60R in Figure 15 can be designated as a high beam light irradiator).  Accordingly, the rejections set forth in the previous Office Action are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875